DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 6/25/2020 have been entered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image data acquisition unit configured to acquire …; an image analysis unit configured to output …; a storage unit configured to store …; and an estimation unit configured to estimate …” in claim 1; “an output control unit configured to cause …” in claim 4; “a database unit configured to store …” in claim 5; “a database unit configured to store …” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Specification
The disclosure is objected to because of the following informalities:
Page 1, line 4: The -- CROSS REFERENCE TO RELATED APPLICATIONS -- section must be included in the specification above the “Field” section to inform of any related applications, in this case that this application is a 371 of PCT/JP2019/014796 4/03/2019 which claims priority to the Foreign application JAPAN 2018-078593 4/16/2018.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (WO 2017/073734 – provided by Applicant in the Information Disclosure Statement IDS along with the corresponding English document US 2018/0245490 which is used hereinafter) in view of Yoshiyuki et al (JP 2002/296151 A - provided by Applicant in the Information Disclosure Statement IDS along with the corresponding English language translation which is used hereinafter).
Re Claim 1: Ono discloses a machine device state monitoring system comprising: an image data acquisition unit configured to acquire image data of an inside of a housing chamber in which a mechanical part is housed (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], imaging sensor [acquires image data] imaging the inside of the housing chamber wherein the mechanical part housed in the housing chamber includes a rotating member such as a bearing, an output shaft rotatably supported by the bearing, or a gear); an image analysis unit configured to output foreign substance data relating to a foreign substance in oil in the housing chamber based on the image data (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], recognize the size of foreign matter contained in the oil from the acquired image data); and an estimation unit configured to estimate a state of a machine device having the mechanical part based on 
	However Ono fails to explicitly disclose a storage unit configured to store characteristic data indicating a characteristic of the foreign substance; and an estimation unit configured to estimate a state of a machine device based on the foreign substance data and the characteristic data to output estimation data.
Yoshiyuki discloses a storage unit configured to store characteristic data indicating a characteristic of the foreign substance (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], shape and size database storing standard of the shape and size according to the type of wear particles, [0097], computer implemented); and an estimation unit configured to estimate a state of a machine device based on the foreign substance data and the characteristic data to output estimation data (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], the progress of deterioration or wear of the machine tools are estimated by comparing the quantified shape and size of the wear particles from the image data with the information stored in the shape and size database, [0097], computer implemented).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono’s system using Yoshiyuki’s teachings by including the size and shape database processing to Ono’s degree of progress of wear monitoring in order to improve the equipment damage diagnosis (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048]).

at least one of shape, size, amount, color, magnetic property, and an increase rate of the foreign substance as the foreign substance data (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], recognize the size and amount of foreign matter contained in the oil from the acquired image data, also maintain state of adsorption of foreign matter made of a magnetic material such as iron powder).

Re Claim 3: Yoshiyuki further discloses wherein the estimation unit determines whether or not an abnormality has occurred based on the foreign substance data output from the image analysis unit to output determination data (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], the progress of deterioration or wear of the machine tools are estimated by comparing the quantified shape and size of the wear particles from the image data with the information stored in the shape and size database, and more specifically [0062], e.g. good vs. abnormality, [0097], computer implemented).  See claim 1 for obviousness and motivation statements.

Re Claim 4: Yoshiyuki further discloses an output control unit configured to cause an output device to output at least one of the image data, the foreign substance data, the estimation data, and the determination data (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], the progress of deterioration or wear of the machine tools are estimated by comparing the quantified shape and size of the wear particles from the image data with the information stored in the shape and size database, and more 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ono’s system using Yoshiyuki’s teachings by including a display screen to Ono’s degree of progress of wear monitoring in order to provide the customer diagnosis feedback to allow the customer to deal with the damage to the equipment quickly (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], [0062], [0067], [0071]).

Re Claim 5: Ono as modified by Yoshiyuki further discloses wherein the machine device includes a first machine device and a second machine device which have different functions (see Ono, abstract, [0006], [0032], [0037], [0045], [0049], [0060]-[0061], [0069], [0077], hydraulic pump, oil filter, hydraulic device, engine, etc.), the machine device state monitoring system further comprises a database unit configured to store the image data of the first machine device and the image data of the second machine device (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], and more specifically [0079]-[0080], parts database is created for each machine along with the shape and size database which stores the standard of the shape and size according to the type of wear particles), and the estimation unit estimates a state of each of the first machine device and the second machine device (see Ono, abstract, [0006], [0032], [0037], [0045], [0049], [0060]-[0061], [0069], [0077], monitoring the state of foreign matter and the end of life [or degree of progress of wear] of the component of each of hydraulic pump, oil filter, hydraulic device, engine, etc.) based on the image data in the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ono’s system using Yoshiyuki’s teachings by including the parts database processing to Ono’s degree of progress of wear monitoring in order to improve the equipment damage diagnosis (see Yoshiyuki, Fig. 13, abstract, [0002], [0005], [0037]-[0038], [0041]-[0048], [0065], [0079]-[0080]).

Re Claim 7: Ono discloses a machine device state monitoring method comprising: acquiring image data of an inside of a housing chamber in which a mechanical part is housed (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], imaging sensor [acquires image data] imaging the inside of the housing chamber wherein the mechanical part housed in the housing chamber includes a rotating member such as a bearing, an output shaft rotatably supported by the bearing, or a gear); outputting foreign substance data relating to a foreign substance in oil in the housing chamber based on the image data (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], recognize the size of foreign matter contained in the oil from the acquired image data); and estimating a state of a machine device having the mechanical part based on the foreign substance data (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], 
However Ono fails to explicitly disclose estimating a state of a machine device based on the foreign substance data and characteristic data indicating a characteristic of the foreign substance.
Yoshiyuki discloses estimating a state of a machine device based on the foreign substance data and characteristic data indicating a characteristic of the foreign substance (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], the progress of deterioration or wear of the machine tools are estimated by comparing the quantified shape and size of the wear particles from the image data with the information stored in the shape and size database, [0097], computer implemented).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono’s method using Yoshiyuki’s teachings by including the size and shape database processing to Ono’s degree of progress of wear monitoring in order to improve the equipment damage diagnosis (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048]).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified by Yoshiyuki, and further in view of Tadashi et al (JP 58-201047 A – provided by Applicant in the Information Disclosure Statement IDS along with the corresponding English language translation which is used hereinafter).  The teachings of Ono as modified by Yoshiyuki have been discussed above.

	Tadashi discloses wherein the machine device includes a first machine device and a second machine device having a same function (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31, e.g. hydraulic system [or engine] of each of a construction machine, earthwork machine, automobile, aircraft, ship, etc.), the machine device state monitoring system further comprises a database unit configured to store repair histories and the image data of the first machine device and the second machine device in association with each other (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31, stored failure and repair records / files / history files for each of a construction machine, earthwork machine, automobile, aircraft, ship, etc.) [Ono as modified by Yoshiyuki 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ono’s system, as modified by Yoshiyuki, using Tadashi’s teachings by including the failure and repair records / files / history files processing to Ono’s [as modified by Yoshiyuki] degree of progress of wear monitoring in order to improve the machine equipment failure diagnosis (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al ‘647 discloses monitoring the operational properties of machinery associated with oil where these particles have characteristic shapes indicative of the type of wear produced; Ikeda ‘982 discloses capturing an image of the inside of the combustion chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.